                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 THS GROUP LLC,
                                                      Civil No.: 20-15655 (KSH) (CLW)
                     Plaintiff,

         v.
 COVALENT MARKETING, LLC, IBM, JSL
 ENTERPRISES, LLC, ACOUSTIC, L.P.,                                 ORDER
 MGAGE, and MOBILE MARKETING,

                    Defendants.

       THIS MATTER having come before the Court on the report and recommendation

(D.E. 56) of Magistrate Judge Cathy L. Waldor, recommending that this action be

remanded to the Superior Court of New Jersey for lack of federal subject matter

jurisdiction; and

       WHEREAS, the District Court may “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge,” 28 U.S.C. § 636(b)(1);

see also Fed. R. Civ. P. 72(b)(3) (“The district judge may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the magistrate

judge with instructions.”); L. Civ. R. 72.1(c)(2) (district judge “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the Magistrate

Judge,” and “may consider the record developed before the Magistrate Judge, making his

or her own determination on the basis of that record.”); and

       WHEREAS, no party has filed objections to the report and recommendation, and

the time for filing objections has expired; and




                                              1
        WHEREAS, this Court has reviewed the record and given “reasoned

consideration” to the report and recommendation, see EEOC v. Long Branch, 866 F.3d

93, 99-100 (3d Cir. 2017); and

        WHEREAS, the report and recommendation properly concluded that diversity

jurisdiction is lacking where the plaintiff and at least one defendant are both citizens of

the same state, see Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir.

2010) (“Complete diversity requires that, in cases with multiple plaintiffs or multiple

defendants, no plaintiff be a citizen of the same state as any defendant”); and

        WHEREAS, the report and recommendation properly concluded that the record

reflects that plaintiff and defendant Acoustic L.P. are both citizens of New Jersey, or,

alternatively, Pennsylvania, and that therefore the parties are not completely diverse; and

        WHEREAS, remand is required if it appears at any time before final judgment

that subject matter jurisdiction is lacking, see 28 U.S.C. § 1447(c),

        NOW, THEREFORE, IT IS, on this 6th day of May, 2021,

        ORDERED that the report and recommendation (D.E. 56) is ADOPTED; and it

is further

        ORDERED that this case is REMANDED to the Superior Court of New Jersey,

Law Division, Middlesex County.



        The Clerk of the Court is directed to close this case.



                                                      /s/ Katharine S. Hayden
                                                      Katharine S. Hayden, U.S.D.J.




                                              2
